United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0133
Issued: February 22, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 29, 2015 appellant, through counsel, filed a timely appeal from a
September 30, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined that appellant has a zero percent
permanent impairment of his left upper extremity.
FACTUAL HISTORY
On October 24, 2013 appellant, then a 53-year-old clerk/mail processor, filed an
occupational disease claim (Form CA-2) alleging that he sustained a large cyst on his left wrist
due to performing his repetitive job duties over time. He first became aware of his claimed
1

5 U.S.C. § 8101 et seq.

condition on August 1, 2010 and he first realized on September 13, 2013 that it was caused or
aggravated by his employment. Appellant stopped work on September 9, 2013 and returned to
his regular work on October 24, 2013.2
On September 9, 2013 Dr. Charles Mercier, an attending Board-certified orthopedic
surgeon, performed surgical excision of appellant’s left wrist ganglion cyst with decompression
for the de Quervain’s condition of the first dorsal exterior compartment of his left wrist.3 On
September 20, 2013 Dr. Mercier discussed his follow-up treatment of appellant’s left wrist.
OWCP accepted appellant’s claim on December 27, 2013 for radial styloid tenosynovitis
of his left wrist, ganglion cyst of the synovium, tendon, and bursae of his left wrist.
Appellant filed a claim for a schedule award (Form CA-7) received by OWCP on
August 8, 2014. In an August 18, 2014 letter, OWCP requested that he submit a medical report
containing an impairment rating for his left upper extremity under the standards of the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) (6th ed. 2009).
Appellant’s case file was reviewed by Dr. David Garelick, a Board-certified orthopedic
surgeon serving as an OWCP medical adviser, and he concluded on November 7, 2014 that there
was no medical evidence showing that appellant had a permanent impairment of his left upper
extremity. Dr. Garelick indicated that it was unclear whether appellant’s left wrist condition had
reached maximum medical improvement.
By decision dated December 29, 2014, OWCP denied appellant’s schedule award claim
finding that he had not submitted medical evidence establishing permanent impairment of his left
upper extremity under the standards of the sixth edition of the A.M.A., Guides.
Appellant, through counsel, requested reconsideration of his claim in a letter received by
OWCP on June 24, 2015. He submitted a May 26, 2015 report in which Dr. James P. Elmes, an
attending Board-certified orthopedic surgeon, discussed his medical history and reported
findings of the physical examination on that date. Dr. Elmes diagnosed left wrist radial
tenosynovitis and left wrist ganglion cyst and noted that appellant continued to complain of left
wrist pain, particularly with activity. He indicated that, using Table 15-3 on page 395 of the
sixth edition of the A.M.A., Guides, appellant’s diagnosis-based condition of ganglion cyst fell
under class 1 (residual symptoms with consistent objective findings) with a default value of two
percent. Under the de Quervain’s condition diagnosis on Table 15-3, appellant fell under class 1
with a default value of one percent due to residual symptoms without consistent objective
findings. For the ganglion cyst condition, Dr. Elmes found a grade modifier for Functional
History (GMFH) of 0, grade modifier for Physical Examination (GMPE) of 1, and grade
modifier for Clinical Studies (GMCS) of 0. For the de Quervain’s condition, he found a GMFH
of 0, GMPE of 1, and GMCS of 1. Applying the Net Adjustment Formula to the calculations for
2

Appellant did not receive any wage-loss compensation on the daily or periodic compensation rolls. He received
continuation of pay for this period off work.
3

This surgical procedure was authorized by OWCP at a later date.

2

the ganglion cyst and de Quervain’s conditions meant that appellant had a one percent permanent
impairment of his left upper extremity due to the ganglion cyst condition and a one percent
permanent impairment of his left upper extremity due to the de Quervain’s condition.4
Dr. Elmes added the impairment ratings for the ganglion cyst condition (one percent) and the
de Quervain’s condition (one percent) and concluded that appellant had a two percent permanent
impairment of his left upper extremity. He noted that appellant’s left wrist condition had reached
maximum medical improvement.
On September 5, 2015 Dr. Michael Hellman, a Board-certified orthopedic surgeon
serving as an OWCP medical adviser, reviewed appellant’s case file, including the May 26, 2015
report of Dr. Elmes. He noted that, under section 15.3f on page 419 of the sixth edition of the
A.M.A., Guides, he used the most impairing diagnosis within the region of appellant’s left wrist.
This diagnosis was appellant’s de Quervain’s/tenosynovitis condition which, using Table 15-3 on
page 395, meant that the condition fell under class 1 with a default value of one percent. For the
de Quervain’s condition, Dr. Hellman found a GMFH of 0, GMPE of 1, and GMCS of 0.
Application of the Net Adjustment Formula required moving two places to the left of the default
value on Table 15-3 such that appellant had a total left upper extremity impairment of zero
percent. He found that appellant had reached maximum medical improvement by May 26, 2015.
Dr. Hellman concluded that he disagreed with Dr. Elmes’ impairment rating because Dr. Elmes
used two separate diagnoses for appellant’s left wrist and added them together, whereas section
15.3f provides that only the most impairing diagnosis is too be used for a given region.
By decision dated September 30, 2015, OWCP denied modification of its December 29,
2014 decision finding that appellant has a zero percent impairment of his left upper extremity. It
found that the weight of the medical evidence with respect to appellant’s left upper extremity
impairment rested with the opinion of Dr. Hellman.
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.7
4

See infra note 8.

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404 (1999).

7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5a (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010). For OWCP decisions issued after May 1, 2009, the sixth edition of the A.M.A., Guides is used.
B.M., Docket No. 09-2231 (issued May 14, 2010).

3

In determining impairment for the upper extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the upper
extremity to be rated. With respect to the wrist, the relevant portion of the arm for the present
case, reference is made to Table 15-3 (Wrist Regional Grid) beginning on page 395. After the
Class of Diagnosis (CDX) is determined from the Wrist Regional Grid (including identification
of a default grade value), the Net Adjustment Formula is applied using the GMFH, GMPE, and
GMCS. The Net Adjustment Formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).8
ANALYSIS
OWCP accepted appellant’s claim for radial styloid tenosynovitis of his left wrist,
ganglion cyst of the synovium, tendon, and bursae of his left wrist.9 Appellant filed a claim for a
schedule award, but OWCP denied same finding that he had a zero percent impairment of his left
upper extremity. OWCP found that the weight of the medical evidence with respect to his left
upper extremity impairment rested with the opinion of Dr. Hellman, a Board-certified orthopedic
surgeon who served as an OWCP medical adviser. Dr. Hellman had based his impairment rating
under the sixth edition of the A.M.A., Guides on the May 26, 2015 examination findings of
Dr. Elmes, an attending Board-certified orthopedic surgeon.
In a May 26, 2015 report, Dr. Elmes concluded that appellant had two percent permanent
impairment of his left upper extremity. He noted that, using Table 15-3 on page 395 of the sixth
edition of the A.M.A., Guides, appellant’s diagnosis-based condition of ganglion cyst fell under
class 1 with a default value of two percent. Under the de Quervain’s condition diagnosis on
Table 15-3, appellant fell under class 1 with a default value of one percent. Dr. Elmes calculated
grade modifiers for both appellant’s ganglion cyst condition and the de Quervain’s condition.
Applying the Net Adjustment Formula to the calculations for the ganglion cyst and
de Quervain’s conditions meant that appellant had a one percent permanent impairment of his
left upper extremity due to the ganglion cyst condition and a one percent permanent impairment
of his left upper extremity due the de Quervain’s condition. Dr. Elmes added the impairment
ratings for the ganglion cyst condition (one percent) and the de Quervain’s condition (one
percent) and concluded that appellant had a two percent permanent impairment of his left upper
extremity.
In a September 5, 2015 report, Dr. Hellman concluded that appellant had a zero percent
permanent impairment of his left upper extremity. He noted that, under Table 15-3 on page 395,
appellant’s diagnosis of de Quervain’s/tenosynovitis condition for the left wrist meant that the
condition fell under class 1 with a default value of one percent. For the de Quervain’s condition,
Dr. Hellman also calculated grade modifier values. Application of the Net Adjustment Formula
required moving two places to the left of the default value on Table 15-3 such that appellant had
a total left upper extremity impairment of zero percent.

8

See A.M.A., Guides (6th ed. 2009) 395-97.

9

On September 9, 2013 appellant underwent surgical excision of his left wrist ganglion cyst with decompression
for the de Quervain’s condition of the first dorsal exterior compartment of his left wrist. This surgery was later
authorized by OWCP.

4

The Board finds that there is a conflict in the medical opinion evidence between
Dr. Elmes and Dr. Hellman regarding the extent of the permanent impairment of appellant’s left
upper extremity. Section 8123(a) of FECA provides in pertinent part: “If there is disagreement
between the physician making the examination for the United States and the physician of the
employee, the Secretary shall appoint a third physician who shall make an examination.”10
When there are opposing reports of virtually equal weight and rationale, the case must be
referred to an impartial medical specialist, pursuant to section 8123(a) of FECA, to resolve the
conflict in the medical evidence.11
Consequently, the case must be referred to an impartial medical specialist to resolve the
conflict in the medical opinion evidence between Dr. Elmes and Dr. Hellman regarding the
extent of the permanent impairment of appellant’s left upper extremity. On remand OWCP
should refer appellant, along with the case file and the statement of accepted facts, to an
appropriate specialist for an impartial medical evaluation and report including a rationalized
opinion on this matter. After carrying out this development, OWCP should issue a de novo
decision regarding his schedule award claim.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether OWCP
properly determined that appellant has a zero percent permanent impairment of his left upper
extremity. The case is remanded to OWCP for further development.

10

5 U.S.C. § 8123(a).

11

William C. Bush, 40 ECAB 1064, 1075 (1989).

5

ORDER
IT IS HEREBY ORDERED THAT the September 30, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: February 22, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

